DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-30 are pending and examined.
The rejection of claim(s) 5 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Weerdenburg (Patent No. US 9,832,944 B2) is withdrawn in light of Applicant’s arguments.

Specification
The objections to the specification are withdrawn in light of the amendments.

Claim Objections
The objection to claim 27 is withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 22, 23 and 24 REMAIN rejected, and claim 16 is NOW rejected, under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 is drawn to a progeny tomato plant derived from line SENG9234 that comprises at least 90% of the alleles of SENG9234.
Claims 16 is drawn to a tomato seed of a tomato derived from the tomato line SENG9234 produced by crossing tomato line SENG9234 with a different tomato plant to produce seed that comprises 90% of the alleles of SENG9234.
The metes and bounds of the claims are indefinite because it is not clear as to how one would determine which alleles are included in the at least 90% and because it is not clear if the progeny would be heterozygous or homozygous for the alleles of which SENG9234 comprise. Thus, the plants as encompassed by the claim are unclear.
Moreover, the metes and bounds of claim 16 appear to be indefinite because it is not clear how the seed is within one breeding cross when the method of claim 15 requires more than one breeding cross.
Claim 22 is drawn to a method for introducing a desired added trait into tomato line SENG9234 by optionally practicing steps (e) and (f), which entail either crossing an F2 plant with the recurrent parent of step (a) or selecting an F2 plant and crossing it with the recurrent parent of step (a), respectively. 
The metes and bounds of the claims are indefinite because the method steps are unclear if the F2 plants produced by steps (e) and (f) are the same or different plants, and it is unclear if the plant produced by step (e) has the characteristics of the deposited variety.
Claims 23 and 24 are rejected for depending upon a rejected base claim and for failing to remedy the issues of indefiniteness.

Response to Arguments
Applicant traverses the rejection of the claim 5 by asserting that the amendments define the metes and bounds and that the claim is directed to a genus of closely related plants, while methods for determining degree of genetic similarity are well-known in the art (Applicant response dated 23 August 2022, p. 9, last ¶).
This argument is unpersuasive because the amendments fails to address the issue with respect to which alleles are retained by the plants, and the fact that one may determine similarity does not address what is, in fact, encompassed by the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5 and 16 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
	Claim 5 is drawn to a progeny tomato plant derived from a plant of tomato line SENG9234 produced from a seed deposited under NCIMB Accession No. 43381 wherein the tomato plant comprises at least 90% of the alleles of said plant and is characterized by dark purple color.
Claim 16 is drawn to a tomato seed of a tomato derived from the tomato line SENG9234 by crossing tomato line SENG9234 with a different tomato plant to produce seed and growing and crossing a plant from said seed with a different tomato plant for one or more times to produce seed that comprises 90% of the alleles of SENG9234.
The Federal Circuit has recently clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. See MPEP 2163.
	Here, while the specification describes that tomato line SENG9234 has various phenotypic traits and resistances (e.g., see Table beginning at p. 20), the specification fails to describe any alleles of the deposited variety or a nexus between the alleles and observed phenotypes.
	Thus, claims 5 and 16 encompass an exhaustive genus of tomato plants that may differ from the described and deposited variety: the plants may be “derived from” SENG9234 and thus need not comprise the same genome of said hybrid. Additionally, the alleles comprised in the plant derived from SENG9234 may be homozygous or heterozygous.
However, because the specification fails to adequately describe a representative number alleles from the deposited variety which are dominant or recessive and are homozygous or heterozygous, and thus a representative number of plants, one of skill in the art would be unable to recognize the tomato hybrid plants as encompassed by the claim.
When tomato line SENG9234 is crossed with an unknown parent, it is unpredictable what genetic material its F1 progenies or progenies of subsequent generations would inherit. 
The specification does not disclose a representative number of F1 progenies or progenies of subsequent generations of tomato line SENG9234 to allow one skilled in the art to predict the genetic makeup or physiological and morphological characteristics of the claimed progenies. 
No identifying characteristics are set forth for the F1 progenies or progenies of subsequent generations. There are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine the genomic structure or morphological and physiological characteristics of the claimed F1 progenies and progenies of subsequent generations, absent further guidance. Thus, the claimed F1 and F1+ progeny seeds, embryos and plants lack adequate written description.	
Therefore, the specification has not adequately described these seeds or plants grown therefrom such that one of skill in the art would be unable to recognize seeds which are derived from the deposited variety.

Response to Arguments
Applicant asserts the amendments to the claims obviate the rejections of record because they are directed to a genus of closely related progeny plants (Applicant reply dated 23 August 2022, p. 10, penultimate and last ¶).
These arguments are not persuasive because the specification has failed to describe, in fact, a representative number of species from the broad genus of plants having dark purple mature fruit color and 90% of the alleles of the deposited variety. 
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). 
The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. 
Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. See MPEP 2163.
Applicant should note that the written description requirement serves to warn an innocent purchaser of the infringement of a patent, and conversely requires the patentee to distinguish the invention in the disclosure, and thus prevents the inventor from practicing upon the credulity or fears of other persons or from pretending that the invention is more than what it is. see Vas-Cath Inc. v. Mahurkar 1991 (CA FC) 19 USPQ2d 1111, 1115.
The specification has failed to describe any of the alleles that are shared between the deposited variety and other plants or seeds as encompassed by claims 5 and 16, respectively that would persuade a skilled artisan that Applicant was in possession of the broad genus of plants and seeds as encompassed by the claims.
As such, these claims are “reach through” claims in which Applicant has only described a starting material and at least one method step, but has not described the resulting product such that the genus of products that can be produced by the recited method steps and materials is so large that one of skill in the art would not readily envision the members of the claimed genus.  (See Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004)).

	
Conclusion
Claims 5, 16 and 22-24 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662